PER CURIAM.
This is an appeal from (a) an order dismissing the appellant’s complaint as to counts I, II, III, and V, (b) certain orders relating to the disbursal of funds in the court registry, and (c) orders denying the appellant’s motion to continue and strike. We find no merit in the appellant’s attack on the order of dismissal insofar as it dismisses count III of the complaint, or the orders relating to the disbursement of funds in the court registry, or on the orders denying the motions to continue and to strike. Such orders are affirmed.
There is merit, however, in the appellant’s attack on the order of dismissal insofar as it dismisses counts I, II and V of the complaint. Such order is reversed as to those counts only and the cause remanded to the trial court for further proceedings based on the authority of Century Village, Inc. v. Wellington, E, F, K, L, H, J, M & G, Condominium Assn., 361 So.2d 128, 132-133 (Fla.1978); Burleigh House Condominium Assn. v. Buchwald, 368 So.2d 1316 (Fla.3d DCA 1979); Kaufman v. Shere, 347 So.2d 627 (Fla.3d DCA 1977), cert. den. 355 So.2d 517 (Fla.1978).
Affirmed in part; reversed in part.